DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Deep Learning Based Multi-Threat Classification for Phase-OTDR Fiber Optic Distributed Acoustic Sensing Applications”, Aktas et al. (referred hereafter Aktas et al.).

Referring to claim 1, Aktas et al. disclose a method (Abstract), comprising:
obtaining, by a device, responsivity data for segments of a fiber optic cable (Figure 1; pages 2-3, 2.1 System Architecture: 1st – 2nd para.);
receiving, by the device and from a sensor device (e.g., “sensing fiber” – Figure 1), vibration data associated with the fiber optic cable (pages 3-4, 2.2 DAS Signal section),
the vibration data being produced by a vibration source in or on soil (e.g., “digging with pickaxe/digging with harrow/digging with shovel” – page 10, 4.3 Threat Classification: 1st para.; Figure 1) associated with the fiber optic cable (Figures 1-2; pages 3-4, 2.2 DAS Signal section; page 7, 3.3 Event Classification: 1st para.);
normalizing, by the device and based on the responsivity data, the vibration data (e.g., “Since the output signal power of different preprocessing algorithms may vary, we normalize all power levels to [-80dB, 0dB] range.” – pages 9-10, 4.2 Threat Detection: 1st para.);
determining, by the device and based on the normalized vibration data, a distance of the vibration source from the fiber optic cable (e.g., “As a result, by using appropriate signal conditioning and threat detection algorithms, manual digging threats can be detected at 40 kilometers distance and 6 meters away from the optical cable.” - pages 9-10, 4.2 Threat Detection section); and

performing, by the device, one or more actions based on the distance satisfying a distance threshold (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
As to claim 2, Aktas et al. disclose a method (Abstract), wherein the responsivity data includes measurements of responsivity of the fiber optic cable at the segments of the fiber optic cable (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
Referring to claim 3, Aktas et al. disclose a method (Abstract), wherein responsivity for a first one of the segments is different than responsivity for a second one of the segments (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
As to claim 4, Aktas et al. disclose a method (Abstract), wherein determining the distance includes determining the distance further based on using a vibration-dampening coefficient corresponding to a type of soil associated with the fiber optic cable (page 5, 3.1.2 Wavelet Denoising section/e.g., “In a typical fiber optic distributed acoustic sensing system, threats that need to be identified are sources of mechanical vibrations in close proximity of a fiber optic cable and sensing is based on measuring the Rayleigh backscattered light. However, the backscattered light is also sensitive to various other uncontrollable parameters such as ambient temperature, soil structure and laser frequency drift.” - pages 6-7, 3.2 Event Detection section).

Referring to claim 5, Aktas et al. disclose a method (Abstract), further comprising obtaining the vibration-dampening coefficient from a look-up table of vibration-dampening coefficients that are based on types of soil along the fiber optic cable (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
As to claim 6, Aktas et al. disclose a method (Abstract), wherein determining the distance includes determining the distance based on the normalized vibration data at three locations of the fiber optic cable that are separated by two lengths between the three locations (e.g., “Since the output signal power of different preprocessing algorithms may vary, we normalize all power levels to [-80dB, 0dB] range.” – pages 9-10, 4.2 Threat Detection: 1st para.).
Referring to claim 7, Aktas et al. disclose a method (Abstract), further comprising:
determining, by the device and based on subsequent vibration data produced by the vibration source (e.g., “digging with pickaxe/digging with harrow/digging with shovel”), a movement direction of the vibration source (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5); and
wherein performing the one or more actions includes performing the one or more actions further based on the movement direction of the vibration source (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
As to claim 8, Aktas et al. disclose a method (Abstract), wherein the one or more actions include at least one of:
causing an autonomous vehicle to be dispatched to a location associated with the vibration source, to verify that the vibration source is associated with excavation (e.g., “digging with pickaxe/digging with harrow/digging with shovel” – Figure 1; page 10, 4.3 Threat Classification: 1st para.);
causing an autonomous vehicle to be dispatched to the location to provide an alert regarding a potential for damage of the fiber optic cable;
causing a technician to be dispatched to the location to provide the alert regarding the potential for damage of the fiber optic cable; or
causing the fiber optic cable to be tested to verify that the fiber optic cable is properly functioning (pages 8-9, 4.1 Test Setup section; Figure 4).
Referring to claim 9, Aktas et al. disclose a device (Figure 1), comprising:
one or more processors (Figure 1) configured to:
obtain responsivity data for segments of a fiber optic cable (Figure 1; pages 2-3, 2.1 System Architecture: 1st – 2nd para.);
receive, from a sensor device (e.g., “sensing fiber” – Figure 1), vibration data associated with the fiber optic cable (pages 3-4, 2.2 DAS Signal section),
the vibration data being produced by a vibration source (e.g., “digging with pickaxe/digging with harrow/digging with shovel” – page 10, 4.3 Threat Classification: 1st para.; Figure 1);
determine, based on the vibration data and the responsivity data, a distance of the vibration source from the fiber optic cable (e.g., “As a result, by using appropriate signal conditioning and threat detection algorithms, manual digging threats can be detected at 40 kilometers distance and 6 meters away from the optical cable.” - pages 9-10, 4.2 Threat Detection section); and
perform one or more actions based on the distance satisfying a distance threshold (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
As to claim 10, Aktas et al. disclose a device (Figure 1), wherein the vibration data includes an intensity value of an acoustic signal caused by the vibration source (pages 2-3, 2.1 System Architecture: 1st – 2nd para.; Figure 2), and the one or more processors are configured to:
increase or decrease the intensity value of the acoustic signal based on the responsivity data (pages 2-3, 2.1 System Architecture: 1st – 2nd para.; Figure 2); and
calculate the distance based on the increased or decreased intensity value of the acoustic signal (e.g., “As a result, by using appropriate signal conditioning and threat detection algorithms, manual digging threats can be detected at 40 kilometers distance and 6 meters away from the optical cable.” - pages 9-10, 4.2 Threat Detection section).
Referring to claim 11, Aktas et al. disclose a device (Figure 1), wherein the one or more processors, when obtaining the responsivity data, are further configured to:
obtain measurements of vibration responsivity at the segments of the fiber optic cable (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5); and
generate the responsivity data based on the measurements (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
As to claim 12, Aktas et al. disclose a device (Figure 1), wherein the one or more processors, when obtaining the responsivity data, are further configured to:
obtain an ambient vibration level over a duration of time for the segments of the fiber optic cable (e.g., “In a typical fiber optic distributed acoustic sensing system, threats that need to be identified are sources of mechanical vibrations in close proximity of a fiber optic cable and sensing is based on measuring the Rayleigh backscattered light. However, the backscattered light is also sensitive to various other uncontrollable parameters such as ambient temperature, soil structure and laser frequency drift.” - pages 6-7, 3.2 Event Detection section); and
determine the responsivity data, for each segment, based on a result of comparing the ambient vibration level of the segment with an acoustic signal measured at the segment (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
Referring to claim 13, Aktas et al. disclose a device (Figure 1), wherein the vibration source includes construction activity (e.g., “digging with pickaxe/digging with harrow/digging with shovel” – page 10, 4.3 Threat Classification: 1st para.; Figure 1).
As to claim 14, Aktas et al. disclose a device (Figure 1), wherein the construction activity includes at least one of excavation, digging (e.g., “digging with pickaxe/digging with harrow/digging with shovel” – page 10, 4.3 Threat Classification: 1st para.; Figure 1), or drilling.
Referring to claim 15, Aktas et al. disclose a non-transitory computer-readable medium storing instructions (Abstract), the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
obtain responsivity data for segments of a fiber optic cable (Figure 1; pages 2-3, 2.1 System Architecture: 1st – 2nd para.);
receive, from a sensor device (e.g., “sensing fiber” – Figure 1), vibration data associated with the fiber optic cable (pages 3-4, 2.2 DAS Signal section),
the vibration data being produced by a vibration source in or on soil (e.g., “digging with pickaxe/digging with harrow/digging with shovel” – page 10, 4.3 Threat Classification: 1st para.; Figure 1) associated with the fiber optic cable (Figures 1-2; pages 3-4, 2.2 DAS Signal section; page 7, 3.3 Event Classification: 1st para.);
determine, based on the vibration data and the responsivity data, a distance of the vibration source from the fiber optic cable (e.g., “As a result, by using appropriate signal conditioning and threat detection algorithms, manual digging threats can be detected at 40 kilometers distance and 6 meters away from the optical cable.” - pages 9-10, 4.2 Threat Detection section); and
perform one or more actions based on the distance satisfying a distance threshold (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
As to claim 16, Aktas et al. disclose a non-transitory computer-readable medium storing instructions (Abstract), wherein the one or more instructions further cause the one or more processors to:
determine, based on subsequent vibration data produced by the vibration source (e.g., “digging with pickaxe/digging with harrow/digging with shovel”), a movement direction of the vibration source (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5); and
perform the one or more actions further based on the movement direction of the vibration source (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
Referring to claim 17, Aktas et al. disclose a non-transitory computer-readable medium storing instructions (Abstract), wherein the one or more instructions further cause the one or more processors to determine the distance based on a function of two acoustic signal intensity measurements of the vibration data at two locations on the fiber optic cable and a length of the fiber optic cable between the two acoustic signal intensity measurements (pages 2-3, 2.1 System Architecture: 1st – 2nd para.; Figure 2).
As to claim 18, Aktas et al. disclose a non-transitory computer-readable medium storing instructions (Abstract), wherein the one or more instructions further cause the one or more processors to determine the distance further based on one or more vibration-dampening coefficients for the two locations on the fiber optic cable (page 5, 3.1.2 Wavelet Denoising section; pages 6-7, 3.2 Event Detection section).
Referring to claim 19, Aktas et al. disclose a non-transitory computer-readable medium storing instructions (Abstract), wherein the one or more instructions further cause the one or more processors to determine a location of the vibration source based on two acoustic signal intensity measurements of the vibration data at two locations on the fiber optic cable (pages 2-3, 2.1 System Architecture: 1st – 2nd para.; Figure 2) and one or more vibration-dampening coefficients for the two locations on the fiber optic cable (page 5, 3.1.2 Wavelet Denoising section; pages 6-7, 3.2 Event Detection section).
As to claim 20, Aktas et al. disclose a non-transitory computer-readable medium storing instructions (Abstract), wherein the one or more instructions further cause the one or more processors to determine that the vibration source is a threat to the fiber optic cable based on a deviation, of an intensity level of the vibration data from an ambient vibration level, satisfying a vibration deviation threshold (pages 10-16, 4.3 Threat Classification section; Figures 5-9; Tables 2-5).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864